FILED
                                                                      Dec 09 2020, 8:33 am

                                                                          CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEYS FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Peter J. Rusthoven                                         Daniel R. Lombard
John R. Maley                                              Chicago, Illinois
J. Curtis Greene
Indianapolis, Indiana                                      Andrew W. Hull
                                                           Jason L. Fulk
                                                           Indianapolis, Indiana

                                                           Paul D. Clement
                                                           Washington, DC


                                            IN THE
    COURT OF APPEALS OF INDIANA

State of Indiana,                                          December 9, 2020
Appellant-Plaintiff/Defendant,                             Court of Appeals Case No.
                                                           20A-PL-925
        v.                                                 Appeal from the Marion Superior
                                                           Court
International Business Machines                            The Honorable Heather A. Welch,
Corporation,                                               Judge
Appellee-Defendant/Plaintiff.                              Trial Court Cause No.
                                                           49D01-1005-PL-21451



Altice, Judge.




Court of Appeals of Indiana | Opinion 20A-PL-925 | December 9, 2020                           Page 1 of 12
                                                 Case Summary


[1]   Despite the complex history of this case, which has entered its second decade

      and culminated in this fourth appeal, the question before us is rather simple.

      Did the Supreme Court mean what it said when it expressly affirmed the trial

      court’s 2017 final judgment on all issues? Or, as suggested by the State, did the

      Supreme Court carelessly use – three times in the Court’s relatively short

      opinion – the “generic ‘we affirm’ statement”, Appellant’s Reply Brief at 11, and

      really intend to reverse the trial court’s judgment regarding post-judgment

      interest and remand? The answer is clear. The Supreme Court affirmed the

      trial court’s judgment in all respects, and the State’s attempt to seek an

      additional award of over $4.3 million in post-judgment interest from

      International Business Machines Corporation (IBM) based on application of a

      novel calculation “on remand” is baseless.


[2]   We affirm.


                                        Facts & Procedural History


[3]   Once again, an appeal from the “seemingly never-ending saga between the

      State and IBM” has come before us. IBM v. State, 112 N.E.3d 1088, 1092 (Ind.

      Ct. App. 2018), summarily aff’d in part and vacated in part, 124 N.E.3d 1187 (Ind.

      2019), modified on reh’g, 131 N.E.3d 609 (Ind. 2019). A Cliffs Notes version of




      Court of Appeals of Indiana | Opinion 20A-PL-925 | December 9, 2020          Page 2 of 12
      the history of this case follows, drawn from the plethora of previous appellate

      opinions in this matter.


[4]   In December 2006, the State of Indiana, acting on behalf of the Indiana Family

      and Social Services Administration, entered into a ten-year, $1.3 billion

      contract with IBM to modernize and improve the State’s welfare system. Less

      than three years later, the State terminated the contract citing IBM performance

      issues. The parties, in 2010, separately sued each other for breach of contract in

      Marion County Superior Court, and the actions were consolidated.


[5]   The trial court, Judge David Dreyer presiding, granted partial summary

      judgment in favor of IBM for $40 million in assignment fees. 1 Then, after a six-

      week bench trial in early 2012, the trial court entered final judgment on July 18,

      2012, finding no material breach on IBM’s part and awarding IBM additional

      damages from the State including, among other things, about $9.5 million in

      equipment fees. Both parties appealed and the appeal eventually made its way

      to our Supreme Court. In State v. IBM, 51 N.E.3d 150, 153 (Ind. 2016) (IBM I),

      the Supreme Court affirmed the award to IBM for assignment and equipment

      fees, totaling slightly over $49.5 million, but reversed other awards to IBM.

      The Court also reversed the trial court’s finding that IBM did not materially

      breach the contract and remanded to the trial court to “determine the amount of




      1
        While the first trial was pending, the State pursued an interlocutory appeal directly to the Supreme Court
      through emergency transfer concerning whether the Governor could be compelled to submit to a deposition.
      See State v. IBM, 964 N.E.2d 206 (Ind. 2012).

      Court of Appeals of Indiana | Opinion 20A-PL-925 | December 9, 2020                              Page 3 of 12
      fees IBM is entitled to for Change Orders 119 and 133, and for calculation of

      the parties’ damages consistent with this opinion, including any appropriate

      offsets to the State as a result of IBM’s material breach of the [contract].” Id. at

      168-69.


[6]   After remand, the State sought and eventually obtained, by order of the

      Supreme Court, a change of judge.2 Judge Heather Welch then presided and

      held a full-day hearing on damages and considered both pre- and post-hearing

      submissions. In sum, the State argued that it was entitled to over $173 million

      in damages and that the previously awarded $49.5 million in damages to IBM,

      which was upheld on appeal, along with a stipulated amount for change order

      fees, should be offset against the State’s damages. Because IBM had no amount

      due after setoff, the State argued that IBM was entitled to no post-judgment

      interest. IBM, by contrast, claimed that it was entitled to post-judgment interest

      on the damages it was awarded in 2012 that were not disturbed on appeal.


[7]   On August 4, 2017, the trial court issued its judgment on remand in an 83-page

      order. The court awarded the State $128 million in total damages and offset

      that amount by the damages due IBM, which totaled $49,821,891 for

      assignment fees, equipment fees, and change order fees. Relevant for our

      purposes, the trial court rejected IBM’s request for post-judgment interest on the




      2
       IBM opposed the change of judge and the trial court refused to grant it. Thus, the State filed an original
      action with the Supreme Court for a writ compelling the trial court to vacate all orders issued since
      certification of IBM I and to grant the motion for change of judge, which the Court granted. State v. Marion
      Superior Court, 54 N.E.3d 995 (Ind. 2016).

      Court of Appeals of Indiana | Opinion 20A-PL-925 | December 9, 2020                               Page 4 of 12
      $49.5 million award dating back to 2012 and expressly determined that IBM

      was entitled to $0 in post-judgment interest. The State, on the other hand, was

      awarded post-judgment interest at an 8% annual rate on the net damages award

      of $78,178,109.


[8]   Both parties again appealed, posing a combined five issues for review. This

      court affirmed the trial court’s 2017 order in all respects except for the

      determination regarding post-judgment interest. IBM, 112 N.E.3d 1088. We

      concluded that IBM was entitled to post-judgment interest on the $49.5 million

      damages award entered in 2012, which had remained undisturbed on appeal,

      and we, therefore, reversed the trial court on this issue and remanded for

      calculation of the post-judgment interest due IBM based on the 2012 award. Id.

      at 1103.


[9]   The Supreme Court granted transfer and addressed only the post-judgment

      interest issue, summarily affirming the other portions of our opinion.

      Specifically, in the beginning of its original opinion issued on June 26, 2019, the

      Court stated as follows:


              Today we address one of the issues raised: whether IBM is
              entitled to post-judgment interest on its $49.5 million damages
              award running from the date of the original judgment in 2012 or
              running from the judgment on remand. Finding that the original
              2012 judgment was not “final,” we hold that the post-judgment
              interest due to IBM runs from the judgment on remand. We
              summarily affirm the Court of Appeals on all other issues and
              affirm the trial court on all issues.



      Court of Appeals of Indiana | Opinion 20A-PL-925 | December 9, 2020          Page 5 of 12
       IBM, 124 N.E.3d at 1188.


[10]   The Supreme Court expressly disagreed with our court’s analysis regarding

       post-judgment interest because we relied on a case – Beam v. Wausau Ins. Co.,

       765 N.E.2d 524 (Ind. 2002) – that applied Ind. Code § 24-4.6-1-101, the default

       statute dealing with post-judgment interest, rather than Ind. Code § 34-13-1-6,

       which governs interest on money judgments against the State. 3 Applying the

       correct statute, the Court explained:


                  Here, the relevant inquiry pursuant to Indiana Code section 34-
                  13-1-6 is whether there was a final decree or judgment. A final
                  judgment “disposes of all issues as to all parties thereby ending
                  the particular case.” Georgos v. Jackson, 790 N.E.2d 448, 451
                  (Ind. 2003).


                  At the time of remand, all the issues were not disposed of as this
                  Court’s opinion in IBM I did two things: 1) it reversed the trial
                  court on the issue of whether IBM’s breach of the [contract] was
                  material; and 2) remanded to the trial court to calculate
                  appropriate damages as well as offsets. While IBM wants us to
                  consider its suit against the State separate and apart from State’s
                  suit, the two arise out of the same facts and circumstances and
                  are inextricably tied. Case law is clear that a final judgment
                  disposes of “all issues as to all parties.” Id. (quoting Indiana
                  Appellate Rule 2(H) (emphasis added). Not all the issues as to
                  all parties were resolved at the time of remand and further, what




       3
           I.C. § 34-13-1-6 provides:
                Whenever, by final decree or judgment, a sum of money is adjudged to be due any person from
                the state, an execution shall not issue but the judgment shall draw interest at an annual rate of
                six percent (6%) from the date of the adjournment of the next ensuing session of the general
                assembly until an appropriation is made by law for the payment and the judgment is paid.

       Court of Appeals of Indiana | Opinion 20A-PL-925 | December 9, 2020                                  Page 6 of 12
               was due and owed to IBM was necessarily contingent upon what
               damages were due the State for the breach. IBM could have recovered
               money from the State if the State’s damage award was less than what
               was awarded to IBM or [the] IBM award could have simply been applied
               to offset what was owed to the State. In Beam, we stated the rationale
               for awarding post-judgment interest as [o]f the date of the
               original judgment when it has not been reversed: it “compensates
               plaintiffs for the loss of money that has been determined to be
               have rightfully belonged to them throughout the time of the
               pending appeal.” Beam, 765 N.E.2d at 534. Here, there is no
               money that rightfully belonged to IBM as the amount awarded to it may
               have been and ultimately was, only an offset to what IBM owes the State.
               Accordingly, looking at the statute, our case law and the facts of
               this case, post-judgment interest going back to the original
               judgment is inappropriate.


       Id. at 1191 (emphases added).


[11]   The Court then concluded its opinion as follows: “We hold that the post-

       judgment interest due to IBM runs from the judgment on remand. We

       summarily affirm the Court of Appeals on all other issues and affirm the trial

       court on all issues.” Id.


[12]   IBM sought rehearing on both damages and post-judgment interest issues. The

       State opposed the petition for rehearing in all respects. Regarding post-

       judgment interest, the State indicated that “[t]here is no reason whatever to

       disturb the Court’s holding on this straightforward issue.” Appellee’s Appendix

       Vol. 2 at 29. The State suggested, however, that the Court “may wish to clarify

       that [I.C. § 34-13-1-6]’s unambiguous terms do indeed control when IBM’s

       judgment against the State will begin to ‘draw interest.’” Id. The State noted


       Court of Appeals of Indiana | Opinion 20A-PL-925 | December 9, 2020           Page 7 of 12
       this case’s “protracted, contentious history” and advised that clarifying that

       IBM’s judgment did not start to draw interest until the adjournment of the 2018

       legislative session would “forestall any effort to lift the Court’s concluding

       statement from its statutory context” and “prevent yet further litigation and

       delay in a case that must come to a close.” Id.


[13]   On October 10, 2019, the Supreme Court granted rehearing in part and issued

       an order modifying the concluding paragraph of its opinion as follows:


               We hold that the post-judgment interest due to IBM runs stems
               from the judgment on remand. Under Indiana Code section 34-
               13-1-6, the judgment “draw[s] interest at an annual rate of six
               percent (6%) from the date of the adjournment of the next
               ensuing session of the general assembly....” Following the
               judgment in this case on August 4, 2017, the next ensuing session
               of the General Assembly adjourned on March 14, 2018.
               Therefore, the post-judgment interest due to IBM runs from
               March 14, 2018. We summarily affirm the Court of Appeals on
               all other issues and affirm the trial court on all issues.


       IBM, 131 N.E.3d at 609-10 (additions indicated by underlined text and deletion

       denoted by stricken text). Contemporaneous with entry of this order, the Court

       filed its opinion on rehearing reflecting these limited changes. See IBM v. State,

       138 N.E.3d 255, 259 (Ind. 2019). The opinion was certified on December 5,

       2019.


[14]   In the end, the clarification did not prevent further litigation. Rather, on

       December 18, 2019, the State filed a Verified Motion to Enter Final Judgment

       on Remand. The State argued that the Supreme Court did not “simply affirm

       Court of Appeals of Indiana | Opinion 20A-PL-925 | December 9, 2020       Page 8 of 12
       the 2017 Judgment’s ruling on post-judgment interest” but instead devised a

       new calculation that required interest on the IBM and State judgments to be

       “calculated separately, based on the different statutes, interest rates and accrual

       dates” before any setoff. Appellant’s Appendix Vol. III at 40. By the State’s

       calculations, it was owed over $4 million in additional post-judgment interest.


[15]   The parties extensively briefed the issue, and the trial court held a hearing on

       February 10, 2020. Thereafter, on March 9, 2020, the trial court issued an

       order denying the State’s motion, finding that “the Supreme Court affirmed the

       [trial court’s] original damages calculation, including the offset of damages

       prior to assessing post-judgment interest, and never explicitly remanded the

       case for further consideration.” Appellant’s Appendix Vol. II at 188-89. The State

       appeals from this order.


                                            Discussion & Decision


[16]   Directly contrary to the position it stridently held for a number of years, the

       State now contends that the damage awards should be considered separately,

       with post-judgment interest calculated and added before any setoff. That is, the

       interest due the State should be based on its gross award of $128 million at a

       rate of 8% from August 4, 2017, and the interest due IBM should be based on

       its award of approximately $49.8 million at a rate of 6% from March 14, 2018.

       The State argues that this bifurcated interest determination is required by the

       Supreme Court’s recent opinion on rehearing. We cannot agree.




       Court of Appeals of Indiana | Opinion 20A-PL-925 | December 9, 2020       Page 9 of 12
[17]   In her 2017 judgment, Judge Welch unambiguously determined that IBM was

       entitled to no post-judgment interest. This resulted from IBM’s award being

       entirely offset by the State’s greater award. The net amount was then entered as

       a final judgment in favor of the State with post-judgment interest accruing on

       that amount at 8% from August 4, 2017.


[18]   The trial court’s determination regarding post-judgment interest was considered

       on appeal, first in our court and then by the Supreme Court. In fact, the only

       issue that the Supreme Court chose to address on transfer was interest,

       summarily affirming the other portions of this court’s opinion. Ultimately, the

       Supreme Court expressly affirmed the trial court. Leaving little doubt in its

       affirmance, the Court stated three times that it “affirm[ed] the trial court on all

       issues.” IBM, 138 N.E.3d at 256, 257, 259.


[19]   The gist of the State’s appeal is that the Supreme Court, in actuality, reversed

       the trial court on this issue and remanded. This can’t be so. A plain reading of

       the Supreme Court’s opinion, and the trial court’s order which was affirmed,

       indicates that no post-judgment interest was due IBM because its damage

       award was zeroed out by the setoff. Indeed, the Court recognized that “what

       was due and owed to IBM was necessarily contingent upon what damages were

       due the State for the breach.” Id. at 259. Because IBM’s award was less than

       what was awarded to the State in the 2017 order, IBM’s award was simply

       applied to offset what was owed to the State. To be clear, “there is no money

       that rightfully belonged to IBM as the amount awarded to it … was, only an

       offset to what IBM owes the State.” Id.

       Court of Appeals of Indiana | Opinion 20A-PL-925 | December 9, 2020       Page 10 of 12
[20]   The Court reiterated that the rationale for awarding post-judgment interest is

       that “it ‘compensates plaintiffs for the loss of money that has been determined

       to be have rightfully belonged to them ….’” Id. (quoting Beam, 765 N.E.2d at

       534). As of entry of the 2017 judgment, the only party that had money owed to

       it was the State in the amount of $78,178,109 with post-judgment interest

       accruing at 8%.


[21]   The modification made by the Supreme Court to the concluding paragraph of

       its 2019 opinion did not alter the fact that the trial court’s judgment in favor of

       the State and award of post-judgment interest was affirmed in its entirety. As

       discussed above, there was no judgment due IBM and, thus, no post-judgment

       interest on IBM’s offset award. The clarification, which did not disturb the

       Court’s holding on this straightforward issue, simply made clear that any

       money judgment due IBM from the State – of which there was none – would

       draw interest, pursuant to I.C. § 34-13-1-6, at a rate of 6% from the

       adjournment of the next ensuing session of the general assembly following entry

       of judgment. In this case, that date would be March 14, 2018. Without the

       clarification, the Court’s conclusion appeared to indicate, incorrectly, that the

       date would be the date of the judgment, August 4, 2017. 4 The Court’s

       understandable effort to avoid any erroneous implication regarding the

       applicable date from which interest runs on judgments against the State has,




       4
        The date was relevant in the context of the issue being reviewed by the Supreme Court because IBM had
       argued, and this court had held, that post-judgment interest on IBM’s award ran from the 2012 judgment.

       Court of Appeals of Indiana | Opinion 20A-PL-925 | December 9, 2020                          Page 11 of 12
       unfortunately, led to a remarkable misinterpretation by the State and

       continuation of litigation that should have long since ended. The trial court

       properly denied the State’s Verified Motion to Enter Final Judgment on

       Remand.


[22]   Judgment affirmed.


       Riley, J. and May, J., concur.




       Court of Appeals of Indiana | Opinion 20A-PL-925 | December 9, 2020     Page 12 of 12